Citation Nr: 0102121	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  96-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder prior to August 1, 1996.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder prior to November 7, 1996.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his roommate



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 

The veteran's claim was remanded by the Board for further 
development in January 1999.  All VA medical records 
specified were obtained by the RO.  The RO wrote to the 
veteran and requested that the veteran supply authorization 
so that VA could obtain copies of private treatment records 
from the Oakland Psychological Clinic.  The veteran did not 
reply to the RO's request.  Accordingly, the veteran's 
increased rating claim will be decided on the evidence 
currently of record. 


FINDINGS OF FACT

1.  All relevant evidence obtainable for an equitable 
disposition of the veteran's appeal has been procured by the 
RO.
 
2.  Prior to August 1, 1996 the symptoms of the veteran's 
post traumatic stress disorder, which included anxiety, 
depression, sleep disturbance, and social withdrawal, 
required medication, and frequent inpatient and outpatient 
treatment resulting in no more than severe social and 
industrial impairment.

2.  Prior to November 7, 1996 the symptoms of the veteran's 
post traumatic stress disorder, which included anxiety, 
depression, sleep disturbance, and social withdrawal, 
required medication, and frequent inpatient and outpatient 
treatment resulting in no more than severe social and 
industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for post traumatic 
stress disorder prior to August 1, 1996 have been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a rating in excess of 70 percent for 
post traumatic stress disorder prior to November 7, 1996, 
have not been met.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

This appeal stems from a rating decision in November 1995 
which originally granted service connection, and a 30 percent 
rating, for post-traumatic stress disorder, effective from 
March 17, 1995.  Therefore, separate initial ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The ratings for the veteran's post-
traumatic stress disorder, prior to November 7, 1996, have 
been increased by several rating actions.  Currently, the 
veteran has had a 50 percent rating in effect from March 17, 
1995 to July 31, 1996 (except for two intervening periods of 
a temporary total rating assigned pursuant to 38 C.F.R. 
§ 4.29), and a 70 percent rating in effect from August 1, 
1996 to November 6, 1996.  A 100 percent schedular rating has 
been assigned from November 7, 1996.  Excluding the periods 
of a temporary total rating, the veteran maintains that he is 
entitled to higher ratings for his post-traumatic stress 
disorder prior to November 7, 1996.

The record indicates that the veteran was first seen for 
psychiatric treatment through VA in January 1995.  The 
veteran complained of problems with sleep, depression, 
substance abuse and anger.  The veteran was divorced and 
working as a semi-truck driver.  On mental status 
examination, he was pleasant and cooperative, with no 
evidence of a thought disorder.  It was noted he had good 
relations with his family.  A March 1995 VA social work 
service record indicates that the veteran continued to be 
bothered by sleep inability and nightmares.

A May 1995 VA hospital record indicates that the veteran was 
treated for an acute breakdown.  He could not concentrate.  
He thought of suicide but he wanted to live.  He was tearful 
and depressed and he complained of flashbacks.  The diagnoses 
were post-traumatic stress disorder and depression.

The veteran received inpatient treatment for post-traumatic 
stress disorder at a VA facility for 21 days in June 1995.  
The veteran reported a 25 year history of intermittent 
flashbacks, nightmares and depression.  Examination revealed 
the veteran to be oriented times three.  He was unkempt with 
a long beard and long hair.  His manner was earnest.  His 
affect was intense and he stated that he was depressed.  
There was no overt thought or cognitive disorder.  The 
veteran denied suicidal and homicidal ideations.

The veteran underwent a psychological assessment by a VA 
social worker in June 1995.  The veteran complained of anger, 
nightmares, flashbacks and depression.  The veteran was fully 
oriented.  He was very cooperative in answering questions.  
He became visibly saddened and cried when talking about an 
ammunition dump explosion that he experienced.  The examiner 
stated that the veteran showed signs of post-traumatic stress 
disorder and appeared to be an appropriate candidate for a 
post-traumatic stress disorder treatment program.

The veteran was examined by a VA psychologist in June 1995.  
The veteran was casually dressed and groomed.  He was alert, 
oriented and cooperative during the interview.  He was quite 
talkative and evidenced no cognitive deficit or psychotic 
thought process.  His mood appeared to be euthymic and affect 
was full range.  He claimed to have intrusive thoughts of 
Vietnam on a near daily basis.  The veteran reported that he 
tended to isolate from others.  He felt used and was angry 
about being used.  He reported that he had an exaggerated 
startle response.  Testing revealed that the veteran had 
moderate depression.  The examiner noted that the testing was 
somewhat equivocal regarding a diagnosis of post-traumatic 
stress disorder.

On VA examination in October 1995 the veteran complained of 
Vietnam nightmares which caused him to wake up sweating and 
screaming.  He attributed his two divorces to his post-
traumatic stress disorder symptoms.  He said that he was no 
longer able to get close to people.  He reported that he 
reacted to loud noises by jumping and preparing to take 
cover.  The veteran could not tolerate having people behind 
him because he could not trust others.  War stories on TV 
were disturbing to him.  The veteran no longer participated 
in hunting and Fourth of July celebrations were taboo for 
him.  The veteran stated that he had no social activities.  
He reported that he had had suicidal inclinations, but that 
he had always called for help at such times.  Objectively the 
veteran was somewhat unkempt.  He related his account of his 
war experiences as though he was detached from their actual 
happening.  The diagnosis was post-traumatic stress disorder 
based on nightmares due to traumatic Vietnam War experiences, 
suicidal ideation, startle reactions, impaired social 
interactions and suspiciousness.  The veteran's global 
assessment of functioning (GAF) score was 60.

VA group therapy records dated from October 1995 to October 
1996 indicate that the veteran was supportive of the other 
group members and compliant with his medications.  An October 
1995 note indicates that the veteran's mood was cordial.  He 
reported a problem with assaultive behavior.  He had been 
charged with a crime three times in the previous two years.  
The crime for which he was convicted involved alcohol and 
assault and battery.  In July 1996 the veteran stated that he 
was experiencing more and more intrusive thoughts of Vietnam.  
He was not able to go out in public, preferring to socially 
isolate.

The veteran was hospitalized at a VA facility for the 
treatment of post-traumatic stress disorder for 15 days in 
March 1996.  He complained of depression, anger, isolation, 
nightmares, intrusive thoughts, suicidal ideation, and 
hypervigilence.  The veteran reported that he had been on 
sick leave from his job since December 1995.  Examination 
revealed the veteran to have appropriate affect and his mood 
appeared stable.  His thinking appeared relevant and focused 
and insight was fair.  Speech was coherent with normal speech 
reciprocity.  His interactions appeared appropriate.  There 
was no evidence of psychosis.  The veteran admitted to 
passive suicidality, but no plan and he denied homicidal 
ideation.  

The veteran and his roommate appeared at a hearing before a 
hearing officer in March 1996.  The veteran testified that he 
had anxiety, trouble sleeping, nightmares and intrusive 
thoughts due to his post-traumatic stress disorder.  He 
reported that he had lost lots of time from work due to his 
treatment for post-traumatic stress disorder.  The veteran's 
roommate testified that over the past year the veteran had 
become argumentative and angered quickly.  He woke up one 
night to find the veteran standing in front of a window with 
a gun in his hand telling some guy named Charlie to come out 
from behind a tree.  He said that the veteran threatened to 
blow the guy's head off.  The roommate thought that the 
veteran had been sleepwalking or something.

The veteran received six days of inpatient treatment at a VA 
hospital in March and April 1996 due to alcohol dependency.  
The veteran reported that he took Prozac for depression and 
Klonopin for anxiety.  Mental status examination revealed the 
veteran to be alert and oriented times three.  During his 
stay the veteran did not exhibit suicidal or homicidal 
behavior.  

The veteran was hospitalized for treatment of his post-
traumatic stress disorder at a VA facility for 26 days in 
June and July 1996.  Mental status examination on admission 
revealed the veteran to have a gregarious demeanor and a wide 
range of affect.  He talked excessively and circuitously 
throughout the interview.  He tended to be agreeable and 
cooperative but unable to stay on focus.  There were no signs 
of psychosis and he denied suicidal or homicidal ideation.  
The veteran attended a group post-traumatic stress disorder 
program where he was a very verbal participant, but he did 
not always give appropriate feedback.  The veteran's GAF on 
discharge was 60.

The veteran was afforded a VA examination in July 1996.  He 
appeared emotionally self-controlled and earnest.  The 
veteran reported flashbacks, nightmares, and intrusive 
thoughts of firefights, ambushes, snipers, and of watching 
people get blown up.  The veteran admitted to an explosive 
personality.  He denied frank auditory hallucinations.  
Objectively the veteran was normally oriented.  He could 
recall three of three words after five minutes.  He could 
multiply six times seven.  The diagnoses were post-traumatic 
stress disorder, by history, and dysthymia.  The veteran's 
GAF was 65.

A VA outpatient record dated later in July 1996 indicates 
that the veteran had post-traumatic stress disorder and 
dysthymia.  The veteran was alert.  He showed no formal 
thought disorder and denied auditory and visual 
hallucinations.  He reported that in the past he felt that he 
could hear voices talking.  The veteran had paranoid 
ideation.  His speech was relevant and coherent.  His affect 
was restricted and his mood was "okay."  The veteran denied 
destructive thoughts.  He reported decreased sleep.  His 
insight and judgment were fair.  His abstract ability was 
intact and his memory was not grossly impaired.  His 
concentration was fair.

The veteran was examined by a private psychologist, Elaine M. 
Tripi, Ph.D., in March 1997.  The veteran reported that he 
last worked in December 1995 as a truck driver.  He stopped 
work because he had been drinking and had several DUI 
charges.  The veteran indicated that he was unable to work 
due to symptomatology related to post-traumatic stress 
disorder.  Based on her interview of the veteran and on 
examination of the veteran's medical history, it was Dr. 
Tripi's opinion that the veteran could not sustain 
substantial gainful work activity due to his post-traumatic 
stress disorder.

At a second RO hearing in April 1997 the veteran testified 
that he had been on leave of absence from work for 16 months.  
He stated that he did not feel up to working, that his 
concentration and memory were not there.  Most of the 
veteran's testimony referred to his post-traumatic stress 
disorder symptoms after November 1996.

The veteran testified at a hearing before the undersigned 
Member of the Board in July 1998.  The veteran stated that 
while he had worked until December 1995, during much of his 
last year at work he was on sick leave due to nervousness and 
anxiety.  Some of the sick leave was for 30 days of treatment 
at a VA hospital for post-traumatic stress disorder.  The 
veteran testified that over 18 years as a truck driver he was 
fired 10 times.  He did not like authority and he was fired 
due to his attitude.  The veteran maintained that he was 
unable to work due to his post-traumatic stress disorder 
prior to November 7, 1996.

The Board notes that the regulations with respect to 
evaluating mental disorders were amended effective November 
7, 1996.  Because the revised regulations in this case do not 
allow for their retroactive application prior to November 7, 
1996, the new provisions may not be applied prior to that 
date.  See Rhodan v. West, 12 Vet. App. 55 (1998).  In other 
words, the veteran's claim post-traumatic stress disorder 
increased rating claims must be reviewed only in light of the 
old regulations.

A 50 percent evaluation, under the rating criteria in effect 
prior to November 7, 1996, contemplates that the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  To obtain the next higher rating of 
70 percent under the former criteria, it would have to be 
shown that the ability to establish or maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation, under 
the former criteria, contemplates that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the psychoneurotic symptoms render the 
veteran demonstrably unable to obtain or retain employment.  
38 C.F.R. §  4.132, Diagnostic Code 9411 (1996).

In this case, the evidence does show that the veteran 
required inpatient treatment due to increased symptoms of 
post-traumatic stress disorder, including depression, for two 
days in May 1995, for 21 days in June 1995, for 15 days in 
March 1996, and for 26 days in June and July 1996.  Not only 
did the veteran undergo frequent hospitalization for 
treatment of his post-traumatic stress disorder between March 
1995 and August 1996, but this hospitalization occurred 
despite continuous medication and outpatient therapy for 
treatment of the veteran's post-traumatic stress disorder.  
The record reveals that the veteran was not employed 
subsequent to December 15, 1995.  While the veteran was 
employed between March 1995 and December 15, 1995, the 
veteran has testified that he frequently took sick leave and 
missed work during that period due to his post-traumatic 
stress disorder.  The record confirms that for some of the 
time prior to December 15, 1995 the veteran was in a VA 
hospital for treatment of post-traumatic stress disorder.  
The Board is of the opinion that these facts indicate that 
the veteran experienced symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment from March 17, 1995 to July 
31, 1996.  Accordingly, the veteran is entitled to a 70 
percent rating for post-traumatic stress disorder prior to 
August 1, 1996.

While the veteran did receive frequent inpatient and 
outpatient treatment for post-traumatic stress disorder prior 
to November 7, 1996, the record does not show that the 
veteran was virtually isolated in the community; exhibited 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or that the psychoneurotic symptoms rendered 
the veteran demonstrably unable to obtain or retain 
employment.  The record shows that the veteran was actually, 
if sporadically, employed from March 1995 to December 15, 
1995.  Furthermore the medical evidence of record prior to 
November 7, 1996 indicates that the veteran was fully 
oriented, he had relevant and coherent speech, his insight 
and judgment were fair, and his memory was not grossly 
impaired.  This medical evidence has also not shown the 
veteran to have any homicidal ideation or psychotic 
experiences during the time period in question.  Although it 
was noted he preferred social isolation in July 1996, his 
interactions appeared appropriate on VA hospitalization in 
March 1996.  Also, at a RO hearing in March 1996, testimony 
was provided as to a longstanding relationship with an 
individual with whom he lived.  His reported GAF scores of 60 
and 65 contemplate the ability to have some meaningful 
interpersonal relationships, and no more than moderate 
difficulty in social or occupational functioning, as opposed 
to an inability to keep a job.  While the March 1997 report 
from Dr. Tripi indicated that the veteran was unable to work 
due to post-traumatic stress disorder, she did not specify 
whether that was the case prior to November 7, 1996, the time 
period which is now under consideration.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 70 percent prior to November 7, 1996.

Since the veteran has been granted a 70 percent rating prior 
to November 7, 1996 and since at no time prior to November 7, 
1996, with the exclusion of the temporary total ratings for 
hospitalization, has the veteran met the criteria for a 100 
percent for post-traumatic stress disorder, the Board finds 
that staged ratings are not for assignment.  See Fenderson.


ORDER

Entitlement to a 70 percent rating for post-traumatic stress 
disorder prior to August 1, 1996 is granted subject to the 
laws and regulations governing the award of monetary 
benefits.

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder prior to November 7, 1996 is 
denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

